Name: Commission Regulation (EC) No 16/2000 of 5 January 2000 repealing Regulation (EC) No 2558/1999 derogating temporarily from certain provisions on the issuing of export licences with advance fixing of the refund for agricultural products
 Type: Regulation
 Subject Matter: trade policy;  agricultural activity;  tariff policy;  European Union law
 Date Published: nan

 Avis juridique important|32000R0016Commission Regulation (EC) No 16/2000 of 5 January 2000 repealing Regulation (EC) No 2558/1999 derogating temporarily from certain provisions on the issuing of export licences with advance fixing of the refund for agricultural products Official Journal L 003 , 06/01/2000 P. 0008 - 0009COMMISSION REGULATION (EC) No 16/2000of 5 January 2000repealing Regulation (EC) No 2558/1999 derogating temporarily from certain provisions on the issuing of export licences with advance fixing of the refund for agricultural productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(1), and in particular Articles 26, 31 and 42 thereof, and to the corresponding provisions of the other regulations on the common organisation of markets in agricultural products,Whereas:(1) To ensure proper administration of the arrangements for issuing export licences with advance fixing of the refund during the transition from 1999 to the year 2000 in the face of possible disturbance in the transmission of data from the Member States to the Commission. Article 2 of Commission Regulation (EC) No 2558/1999(2) provides for an extension of the periods of reflection, referred to in Article 1 of that Regulation for the issuing of export licences with advance fixing of the refund for products as regards milk and milk products, beef and veal, pigmeat, poultrymeat, eggs, fruit and vegetables, products processed from fruit and vegetables, wine, cereals, rice, sugar, olive oil and agricultural products exported as goods not falling within Annex I of the Treaty, to 10 days for applications submitted from 27 December 1999 to 10 January 2000.(2) However, since the extension of the periods of reflection for the issuing of licenses is a temporary and exceptional measure, Article 3 of Regulation (EC) No 2558/1999 also lays down that the Commission may repeal this measure and re-establish the status quo in force before its application as soon as it notes that no disturbance has arisen in data transmission connected with the transition from 1999 to the year 2000 or that there is no further disturbance.(3) In view of the fact that disturbances in the transmission of data from the Member States to the Commission have not arisen Regulation (EC) No 2558/1999 should be repealed and the status quo in force before its application should be re-established as regards the periods for reflection in force for the issuing of export licences,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 2558/1999 is hereby repealed.Provided that no special measures are taken by the Commission, the periods for reflection for the issuing of export licences with advance fixing of the refund shall be the periods referred to in the following provisions:- Article 10(1) of Commission Regulation (EC) No 174/1999(3),- Article 10(1) of Commission Regulation (EC) No 1445/95(4),- Article 3(3) of Commission Regulation (EC) No 1370/95(5),- Article 3(3) of Commission Regulation (EC) No 1371/95(6),- Article 3(3) of Commission Regulation (EC) No 1372/95(7),- Article 2(4) of Commission Regulation (EC) No 2190/96(8),- Article 4(2) of Commission Regulation (EC) No 1429/95(9),- Article 3(2) of Commission Regulation (EC) No 1685/95(10),- Article 7(3) of Commission Regulation (EC) No 1162/95(11),- Article 3(2) of Commission Regulation (EC) No 2543/95(12),- the second indent of Article 9(1) of Commission Regulation (EC) No 1464/95(13),- Article 3(3) of Commission Regulation (EC) No 1223/94(14).Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.However, licences applied for prior to the entry into force of this Regulation for which the periods for reflection referred to in Article 1 have expired by that date shall be issued without delay. For all other licence applications the periods for reflection referred to in Article 1 shall apply.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 5 January 2000.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 160, 26.6.1999, p. 48.(2) OJ L 310, 4.12.1999, p. 3.(3) OJ L 20, 27.1.1999, p. 8.(4) OJ L 143, 27.6.1995, p. 35.(5) OJ L 133, 17.6.1995, p. 9.(6) OJ L 133, 17.6.1995, p. 16.(7) OJ L 133, 17.6.1995, p. 26.(8) OJ L 292, 15.11.1996, p. 12.(9) OJ L 141, 24.6.1995, p. 28.(10) OJ L 161, 12.7.1995, p. 2.(11) OJ L 117, 24.5.1995, p. 2.(12) OJ L 260, 31.10.1995, p. 33.(13) OJ L 144, 28.6.1995, p. 14.(14) OJ L 136, 31.5.1994, p. 33.